DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the amend quantum computing device is mutually exclusive to the originally claimed classical computer
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
In response to the requirement for information the applicant’s attorney alleges the attorney minimally responded to the inquiries. Specifically, regarding the first and second  questions,  the applicant’s attorney did not attempt to answer what type of neural network is used and notes the neural network is used generically. Regarding the third question, the applicant’s attorney disclosed “algorithms that include phase arithmetic are in included in the quantum simulation”. (The examiner notes the applicant does not disclose a specific algorithm for the simulation.) Regarding the fourth question, the applicant’s attorney disclosed “the algorithm for the generic smooth function is any function that has continuous derivatives up to some order”. 
In response to the 112a enablement, the applicant’s attorney notes “Applicant agrees that the disclosed approaches could be implemented on such sophisticated quantum computers”.
The applicant’s attorney alleges “applicants are not obliged to provide enablement for later existing technologies”. The examiner disagrees. MPEP 2164.06(a) I disclose “[b]road claim language is used at the peril of losing any claim that cannot be enabled across its full scope.” In this case, the claimed “quantum computing device” would encompass a fault tolerant quantum computer. Specification, page 42 lines 19-22 disclose “[t]he quantum processing unit(s) can be one or more of, but are not limited to:… (c) a fault-tolerant architecture for quantum computing” (See Sitrick v. Dreamworks, LLC, 516 F.3d 993 , 1000 (Fed. Cir. 2008) ("An enablement analysis begins with the disclosure in the specification.") Trs. of Bos. Univ. v. Everlight Elecs. Co., 896 F.3d 1357, 1362 (Fed. Cir. 2018). As evidenced below, a fault tolerant quantum computer is not possible at this time. Moreover, the Federal Circuit has consistently held:
Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 ("The full scope of the claimed invention must be enabled."); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371 , 1378-79 (Fed. Cir. 2007) ("That full scope must be enabled . . . ."); AK Steel, 344 F.3d at 1244 ("[T]he applicant's specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention."); Genentech, 108 F.3d at 1365 (similar); see Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190 , 1195-96 (Fed. Cir. 1999) ("The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.").
Trs. of Bos. Univ. v. Everlight Elecs. Co., 896 F.3d 1357, 1364 (Fed. Cir. 2018)

Therefore, the applicant’s arguments are not persuasive.	

	Regarding written description of the simulation, the applicant’s attorney alleges “the ‘functions computed’ are results of the quantum simulation and that functions associated with kinetic or potential energy of a quantum system are well known to persons of ordinary skill in the art”. The examiner disagrees. MPEP 716.01(c) II discloses “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Moreover, the applicant has not pointed to any evidence that the functions associated with kinetic or potential energy of a quantum system are well known to persons of ordinary skill in the art. Therefore, the applicant’s arguments are not persuasive.
The applicant’s attorney alleges “written description for a generic claim in a predictable art can be provided with as little as a single example”. The examiner understands this statement to mean that the applicant is saying that quantum computers are in the “predictable arts”. The examiner disagrees. First, if the quantum computer were “predictable” then we would already have a fault tolerant quantum computer. Second, the reference “Programming languages and compiler design for realistic quantum hardware” by Chong et al. discloses “quantum computers are in their infancy”. Therefore, the applicant’s argument is not persuasive.
The applicant’s attorney alleges “[e]ven if written description support were lacking for claims 7 and 16, generic claims 1 and 10 would still have written description support. [See MPEP 2163 II(A)3a(ii)].” The examiner disagrees. MPEP 2163 II(A)3a(ii) discloses:
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.
In this case, the examiner submits the genus claims 1 and 10 would still encompass the subject matter of the species in claims 7 and 16. ( 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. This paragraph state "a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers" and requires the dependent claim to further limit the subject matter claimed.) Moreover, the applicant has not clearly disavowed the claimed limitation in claims 7 and 16. MPEP 2111.01 B discloses:
 Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001) ("Where the specification makes clear that the invention does not include a particular feature, that feature is deemed to be outside the reach of the claims of the patent, even though the language of the claims, read without reference to the specification, might be considered broad enough to encompass the feature in question.")
Therefore, the applicant’s argument is not persuasive. 
	Regarding claims 18-20, the applicant’s attorney alleges “’smooth function’ is a well-known term to those of ordinary skill in the art”. The examiner disagrees. MPEP 716.01(c) II discloses “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Moreover, the applicant has not pointed to any specific algorithms disclosed in the as filed specification that would give written description to the genus of “generic smooth functions” for quantum computing devices. The applicant provides a link to wolfram alpha in order to show smooth functions were known. However, the smooth function for disclosed in wolfram alpha does not disclose an algorithm for smooth functions for quantum computing devices. Therefore the applicant’s argument is not persuasive. 
	 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claim 1 explicitly states “in a quantum computing device, performing phase arithmetic using linear combinations of more than one unitaries”.
Claim 10 explicitly states “performing phase arithmetic in the quantum computing device using linear combinations of more than one unitaries”
Claim 18 explicitly states “linear combinations of unitary methods to implement arithmetic functions other than addition, of more than one variable in phase in a quantum computing device”. 
The examiner submits the term quantum computer  and quantum computing device would encompass noisy intermediate-scale  (NISQ) quantum computers and fully fault tolerant quantum computers. 
Specification, page 42 lines 19-22 disclose “The quantum processing unit(s) can be one or more of, but are not limited to:… (c) a fault-tolerant architecture for quantum computing”.
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  
“Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.”
The applicant has not disclosed how to use an ion trap and superconducting quantum computer and topological architecture together. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Nature of the Invention 
The reference “Programming languages and compiler design for realistic quantum hardware” by Chong et al. discloses “quantum computers are in their infancy”.
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 
The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.


Written Description: Lack of Qauntum algorithm for quantum simulation
Claims 1-5, 7-15,  and 17 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

Claim 1 would encompass the subject matter of claim 8.
Claim 10 would encompass claim 17.
Pages 2 and  35 disclose “the functions computed represent part of or the entirety of the kinetic or potential energy of a quantum system within a quantum simulation”. 
The specification as filed fails to disclose specific (quantum) algorithm for the quantum simulation that would result in “the functions computed represent part of or the entirety of the kinetic or potential energy of a quantum system”. 


Written Description: Lack of algorithm for Quantum Neural Network
Claims 1-5, 7-15,  and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 would encompass the subject matter of canceled claim 7.
Claim 10 would encompass the subject matter of canceled claim 16.
Claims 7 and 16 disclose “the function to be computed represents classification by a quantum neural network”.
The applicant has not disclosed the algorithm or the data that trained the quantum neural network. 
The examiner submits “Quantum Neural Networks: Concepts, Applications and Challeges” by Kwak et al. (hereinafter referred to as Kwak et al.). Kwak et al. disclose “using many multi-qubit controlling gates for quantum entanglement is theoretically thought to increase the performance of QNN, but it entails a large error rate and a complicated error correction process. Therefore, it is essential to design an algorithm regarding these tradeoffs in quantum deep learning research”(underline added). 
Written Description: Lack of algorithm for generic smooth function
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 would encompass the subject matter of claim 19.
	Claims 19  discloses “generic smooth functions”.
	The specification discloses pages 4 and 36 disclose “generic smooth functions of many variables” but fails to disclose an algorithm for the generic smooth functions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15,  and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant canceled claims 6 and 16. 
The examiner submits the clams would have two different interpretations.
The first interpretation would encompass the subject matter of claims 6 and 16. The second interpretation would not encompass the subject matter of claims 6 and 16. The examiner is not clear if the applicant is disavowing the subject matter of the canceled claims. MPEP 2173.04 discloses “ a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear” .Therefore, since the scope of the independent claims is unclear the claims are rejected as indefinite. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817